9:21-cv-01654-DCN         Date Filed 08/11/21       Entry Number 8         Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                                BEAUFORT DIVISION

 Ronjrel M. Farmer,                         )            C/A No.: 9:21-cv-1654 DCN
                                            )
        Plaintiff,                          )
                                            )                    ORDER
                -vs-                        )
                                            )
 Colleton County Sheriff’s Office, and      )
 Robert A. Strickland, Jr., in his official )
 capacity as Sheriff of Colleton County,    )
                                            )
        Defendants.                         )
 ____________________________________)

          The above referenced case is before this court upon the magistrate judge's recommenda-

 tion that this case be remanded to state court.

          This court is charged with conducting a de novo review of any portion of the magistrate

 judge's report to which a specific objection is registered, and may accept, reject, or modify, in

 whole or in part, the recommendations contained in that report. 28 U.S.C. § 636(b)(1).

 However, absent prompt objection by a dissatisfied party, it appears that Congress did not intend

 for the district court to review the factual and legal conclusions of the magistrate judge. Thomas

 v Arn, 474 U.S. 140 (1985). Additionally, any party who fails to file timely, written objections

 to the magistrate judge's report pursuant to 28 U.S.C. § 636(b)(1) waives the right to raise those

 objections at the appellate court level. United States v. Schronce, 727 F.2d 91 (4th Cir. 1984),

 cert. denied, 467 U.S. 1208 (1984).1 No objections have been filed to the magistrate judge’s


      1
       In Wright v. Collins, 766 F.2d 841 (4th Cir. 1985), the court held "that a pro se litigant
   must receive fair notification of the consequences of failure to object to a magistrate judge's
   report before such a procedural default will result in waiver of the right to appeal. The notice
   must be 'sufficiently understandable to one in appellant's circumstances fairly to appraise him
   of what is required.'" Id. at 846. Plaintiff was advised in a clear manner that his objections had
   to be filed within ten (10) days, and he received notice of the consequences at the appellate
9:21-cv-01654-DCN         Date Filed 08/11/21        Entry Number 8       Page 2 of 2




 report and recommendation. On July 22, 2021, defendants filed a reply stating that they

 had no objections to the Report and Recommendation.

        A de novo review of the record indicates that the magistrate judge's report accurately

 summarizes this case and the applicable law. Accordingly, the magistrate judge’s report and

 recommendation is AFFIRMED, and this action is REMANDED to the Court of Common Pleas

 of Colleton County, South Carolina.

        AND IT IS SO ORDERED.



                                                          David C. Norton
                                                          United States District Judge

 August 11, 2021
 Charleston, South Carolina




                              NOTICE OF RIGHT TO APPEAL
        The parties are hereby notified that any right to appeal this Order is governed by Rules
 3 and 4 of the Federal Rules of Appellate Procedure.




   level of his failure to object to the magistrate judge's report.
